Exhibit 10.4

 

PATENT LICENSE AGREEMENT

 

THIS PATENT LICENSE AGREEMENT (“Agreement”) is entered into as of November 19,
2014 (the “Effective Date”) between AMERICAN INFRASTRUCTURE FUNDS, LLC, having a
principal place of business located at 950 Tower Lane, Suite 800, Foster City,
CA  94404  (“AIF”), and LANDMARK INFRASTRUCTURE PARTNERS LP, having a principal
place of business located at 2141 Rosencrans Avenue, Suite 2100, El Segundo, CA 
90245 (“Licensee”).  AIF  and Licensee are referred to collectively as the
“Parties,” and each is sometimes referred to individually as a “Party.”

 

RECITALS

 

WHEREAS, AIF owns certain patents related to an apparatus and method for
combining easements under a master limited partnership; and

 

WHEREAS, Licensee desires to obtain a nonexclusive license from AIF to practice
these patent rights, and AIF is willing to grant such a license to Licensee, on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, the Parties agree as follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.  The following capitalized
terms shall have the meanings ascribed to them below:

 

1.1                               “Contract Year” means any twelve-month period
during the term of the Agreement that begins on (a) the Effective Date; or
(b) any anniversary of the Effective Date.  Contract Years may be referred to
sequentially, such that the “first Contract Year” means the twelve-month period
beginning on the Effective Date, the “second Contract Year” means the
twelve-month period beginning on the first anniversary of the Effective Date,
and so forth.

 

1.2                               “Gross Revenue” means the gross revenue
actually received by Licensee from all sources during a given period of time.

 

1.3                               “Improvement”  means any improvement,
modification, or variation of the inventions, methods, apparatuses, or
technology claimed or described in any of the Licensed Patents, including all
patent applications and patents resulting therefrom.

 

1.4                               “Licensed Method” means any method or process
that, if used or performed by the Licensee in the absence of the license granted
in Section 2.1 (License Grant), would infringe one or more claims of a Licensed
Patent.

 

1.5                               “Licensed Patents” means (a) the patents and
patent applications listed in EXHIBIT A; (b) any patents issuing from any of the
patent applications listed in EXHIBIT A; and (c) any Licensee Improvement
Patents assigned to AIF by Licensee pursuant to Section 3.2 (Assignment).

 

1.6                               “Licensed Product” means any product or
service that (a) would infringe one or more claims of a Licensed Patent, but for
the license granted in Section 2.1 (License Grant); and (b) is, or has been,
designed by or for Licensee pursuant to specifications created and owned by
Licensee, and is marketed and sold under the trade name or an established or
registered brand name or trademark of Licensee.

 

1

--------------------------------------------------------------------------------


 

1.7                               “Licensee Change of Control” means AIF ceases
to control, directly or indirectly, the Licensee.  For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the Licensee,
whether through ownership of voting securities, by contract, or otherwise.

 

2.                                      LICENSES

 

2.1                               License Grant.  Subject to the terms and
conditions of this Agreement, AIF hereby grants to Licensee a nonexclusive,
nontransferable license (with no right to sublicense), during the term of this
Agreement, under the Licensed Patents, to (a) make, use, import, sell, and offer
for sale Licensed Products; and (b) practice any Licensed Methods.

 

2.2                               No Implied License.  Except as expressly
provided in Section 2.1 (License Grant), nothing in this Agreement is intended
to confer, by implication, estoppel, or otherwise, upon Licensee any license to
or rights in any intellectual property rights of AIF.  As between Licensee and
AIF, AIF owns all rights in the Licensed Patents.  All rights in AIF’s patents,
trademarks, and other intellectual property that are not expressly granted in
Section 2.1 (License Grant) are reserved by AIF.

 

2.3                               No Delivery Obligation.  Notwithstanding
anything to the contrary in this Agreement, AIF has no obligation to transfer,
deliver, or otherwise provide any know-how, technology, equipment, confidential
information, technical assistance, support, or any other materials or services
to Licensee in connection with this Agreement.

 

2.4                               Prosecution, Maintenance, and Enforcement. 
AIF will have sole control over, and exclusive responsibility for, all
prosecution and maintenance of the Licensed Patents, and any enforcement action
taken against third parties in AIF’s sole discretion for infringement of the
Licensed Patents.  Licensee will reimburse AIF for all of AIF’s costs and
expenses incurred in such prosecution, maintenance, or enforcement.  AIF will
invoice Licensee for such costs and expenses on a quarterly basis, and Licensee
shall pay such invoiced amounts within thirty (30) days after the date of
invoice.  Licensee will promptly notify AIF if it becomes aware of any suspected
infringement of the Licensed Patents by a third party.

 

3.                                      IMPROVEMENTS

 

3.1                               Notification.  Licensee will notify AIF in
writing within thirty (30) days after the filing of any patent application (or
the issuance of any patent) based on any Improvement conceived, made, reduced to
practice, invented, or developed by or on behalf of Licensee (a “Licensee
Improvement Patent”).

 

3.2                               Assignment.  Licensee hereby assigns to AIF
ownership of all right, title, and interest in and to all Licensee Improvement
Patents, subject to the license granted back to Licensee pursuant to Section 2.1
(License Grant).  The foregoing assignment includes all rights to apply for any
intellectual property rights with respect to such underlying Improvement, all
causes of action and enforcement rights and remedies for past, current, and
future infringement, and all rights to collect royalties and damages for the
Licensee Improvement Patents.  At the request of AIF, Licensee will promptly
execute and deliver such documents as may be necessary or desirable for
effecting and perfecting the foregoing assignment of rights.

 

2

--------------------------------------------------------------------------------


 

4.                                      PATENT MARKING.  Licensee will mark
prominently all Licensed Products by fixing thereon a label containing at least
the phrase “United States Patent No.” together with the numbers of the U.S.
Licensed Patents, along with corresponding references to all foreign Licensed
Patents, and indicating that the Licensed Product has been made under a license
from AIF.  Licensee may utilize the “virtual patent” marking provisions of the
Leahy-Smith America Invents Act to accomplish such marking.

 

5.                                      LICENSE FEES, REPORTS, AND AUDITS

 

5.1                               License Fees.  During the term of this
Agreement, Licensee will pay to AIF an annual license fee (collectively, the
“License Fees”) in the amounts set forth below:

 

(a)                                 for the first Contract Year:  zero U.S.
dollars (U.S. $0) (fee waived);

 

(b)                                 for the second Contract Year:  fifty
thousand U.S. dollars (U.S. $50,000); and

 

(c)                                  for the third Contract Year, and for each
Contract Year thereafter:  an amount equal to the greater of (i) one-tenth of
one percent (0.1%) of the Licensee’s Gross Revenue received during such Contract
Year; or (ii) one hundred thousand U.S. dollars (U.S. $100,000).

 

Notwithstanding the foregoing, in the event of a Licensee Change of Control, the
annual license fee shall immediately and thereafter be equal to the greater of
(i) three-tenths of one percent (0.3%) of the Licensee’s Gross Revenue received
during such Contract Year; or (ii) three hundred thousand U.S. dollars (U.S.
$300,000).

 

The Parties acknowledge and agree that the method of calculating the License
Fees was selected for the administrative and business convenience of the
Parties, that the License Fees payable in any given Contract Year are not
intended to precisely reflect the value of the specific Licensed Patents
actually used or in effect during that specific Contract Year, and that the
License Fees collectively are designed to reflect the fair value of the rights
granted over the entire term of the Agreement.

 

5.2                               Payment Terms.  Licensee will pay the License
Fee for each Contract Year within thirty (30) days after the end of such
Contract Year.  In the event that the Agreement terminates or expires in the
middle of a Contract Year, the License Fee for such partial Contract Year will
be pro-rated to reflect the portion of the Contract Year elapsed on the date of
termination or expiration (and in cases where the calculation of the License Fee
is based upon Licensee’s Gross Revenue received, such pro-ration shall be
achieved by limiting such calculation to Gross Revenue received as of the date
of termination or expiration), and Licensee will pay such pro-rated License Fee
within thirty (30) days after such termination or expiration.  In the event of
an increase in the License Fee resulting from a Licensee Change of Control, the
Licensee will apply such increased License Fee to the entire Contract Year in
which the Change of Control occurs (with no pro-ration).  All payments will be
made by wire transfer in accordance with AIF’s instructions from time to time.

 

5.3                               Reports.  Beginning with the third Contract
Year (or, if sooner, the Contract Year during which a Licensee Change of Control
has occurred), Licensee will provide AIF with a written report for each Contract
Year detailing the following information in reasonable detail: (a) the Gross
Revenue received by Licensee during such Contract Year; (b) the calculation of
the License Fee accrued; and (c) any other information AIF requests to determine
the correct amount of License Fees due.  The accuracy of the report will be
certified in writing by an authorized officer of Licensee. Licensee will deliver
such report at the same time as it makes its payment of the License Fee for such
Contract Year.

 

3

--------------------------------------------------------------------------------


 

5.4                               Audit Rights.  Licensee will keep and maintain
accurate and detailed books and records adequate for AIF to ascertain the amount
of License Fees payable hereunder for at least three (3) years from the end of
each Contract Year for which the License Fees are payable.  AIF will have the
right to audit Licensee’s books and records from time to time for the purpose of
verifying the amounts due and payable hereunder.  Any such audit may be
performed by AIF’s personnel or by an independent certified public accountant or
equivalent (“Auditor”) selected by AIF.  If the audit reveals that Licensee has
underpaid the amount due to AIF by five percent (5%) or more in any quarter,
Licensee will reimburse AIF for all costs and expenses incurred by AIF in
connection with such audit including the fees and expenses of the Auditor (if
any).  Licensee will promptly pay AIF any amount shown by an audit to be owing
to AIF plus a late payment charge as provided in Section 5.6 (Late Payment).

 

5.5                               Taxes.  Licensee will be responsible for and
will indemnify and hold AIF harmless from payment of all taxes (other than taxes
based on AIF’s net income), fees, duties, and other governmental charges
(collectively, “Taxes”), and any related penalties and interest, arising from
the payment of License Fees to AIF under this Agreement.  If Licensee is
required under applicable law to withhold any Tax from any payment due to AIF
under this Agreement, the amount of the payment to AIF will be increased such
that AIF receives the full amount of such License Fees owed to AIF as if there
were no withholding Tax.

 

5.6                               Late Payment.  Licensee will pay AIF a late
fee for any amount that is not paid when due at a rate of one and one-half
percent (1½%)  per month or the maximum rate permitted by applicable law,
whichever is less, from the due date until paid.

 

6.                                      CONFIDENTIALITY

 

6.1                               Confidential Information.  Any nonpublic
information regarding the Licensed Patents disclosed by AIF to Licensee (whether
orally, in writing, or otherwise) in connection with or during the term of this
Agreement, including all pending patent applications, correspondence to and from
the patent offices, invention disclosures, and inventor notebooks, will be
considered “Confidential Information” for purposes of this Agreement.

 

6.2                               Protection of Confidential Information. 
Licensee will not use any Confidential Information of AIF except as necessary to
exercise the express rights granted under Section 2.1 (License Grant), and will
disclose the Confidential Information only to the employees and agents of
Licensee who have a need to know such Confidential Information for purposes of
this Agreement and who are under a duty of confidentiality no less restrictive
than Licensee’s duty hereunder.  Licensee will protect the Confidential
Information from unauthorized use, access, or disclosure in the same manner as
Licensee protects its own confidential or proprietary information of a similar
nature and with no less than reasonable care.

 

6.3                               Exceptions.  Licensee will be allowed to
disclose the Confidential Information to the extent that such disclosure is
(a) specifically approved in writing by AIF; (b) necessary in the course of
legal proceedings for Licensee to defend itself or to enforce its rights under
this Agreement; or (c) required by law or by the order of a court or similar
judicial or administrative body, provided that Licensee notifies AIF of such
required disclosure promptly and in writing and cooperates with AIF, at AIF’s
reasonable request, in any lawful action to contest or limit the scope of such
required disclosure.

 

6.4                               Return of Confidential Information.  Licensee
will return to AIF or destroy all tangible copies of Confidential Information in
Licensee’s possession or control and permanently erase all electronic copies of
Confidential Information promptly upon the written request of AIF or the
expiration or termination of this Agreement, whichever occurs first.

 

4

--------------------------------------------------------------------------------


 

7.                                      REPRESENTATIONS AND WARRANTIES

 

7.1                               Mutual Representations and Warranties.  Each
Party represents and warrants that it has full right, power, and authority to
enter into this Agreement and to perform its obligations and duties under this
Agreement, and that the performance of such obligations and duties does not and
will not conflict with or result in a breach of any other agreement of such
Party or any judgment, order, or decree by which such Party is bound.

 

7.2                               Disclaimer.  Neither Party makes any
representations or warranties of any kind, other than the representations and
warranties expressly stated in Section 7.1 (Mutual Representations and
Warranties).  Licensee acknowledges that it has not relied on any
representations, statements, or warranties by any employee or representative of
AIF, other than the express representations and warranties in Section 7.1
(Mutual Representations and Warranties). Without limiting the generality of the
foregoing, nothing in this Agreement should be construed as:

 

(a)                                 a warranty or representation by AIF as to
the validity, enforceability, or scope of any Licensed Patent;

 

(b)                                 a warranty or representation by AIF that it
will maintain any of the Licensed Patents;

 

(c)                                  a warranty or representation by AIF that
using, making, selling, offering for sale, or importing a Licensed Product as
permitted under this Agreement will not infringe any patent of a third party;

 

(d)                                 a warranty or representation by AIF that it
will enforce any Licensed Patent against a third party; or

 

(e)                                  an obligation by AIF to furnish any
manufacturing or technical information to Licensee, or engage in any sort of
technology transfer or consulting, to enable Licensee to practice the Licensed
Patents.

 

8.                                      INDEMNIFICATION.  Licensee will
indemnify and hold harmless, and at AIF’s request defend, AIF, AIF’s
subsidiaries, and their directors, officers, employees, and agents (“AIF
Indemnitees”) from and against any and all claims, losses, liabilities, damages,
costs, and expenses (including attorneys’ fees, expert witness fees, and court
costs) directly or indirectly arising from or relating to the design,
manufacture, marketing, distribution, sale, or use of any Licensed Product, or
the practice of any Licensed Methods, by Licensee.  AIF will use reasonable
efforts to notify Licensee promptly of any claim for which AIF believes any AIF
Indemnitee is entitled to indemnification under this SECTION 8 (INDEMNIFICATION)
and which AIF desires Licensee to defend. However, AIF’s failure to provide such
notice or delay in providing such notice will relieve Licensee of its obligation
under this SECTION 8 (INDEMNIFICATION) to defend the claim only if such delay or
failure materially prejudices Licensee’s ability to defend the claim, and will
not relieve Licensee of its obligation to indemnify and hold harmless the AIF
Indemnitees.  If Licensee is defending a third-party claim pursuant to this
SECTION 8 (INDEMNIFICATION), the AIF Indemnitees will have the right to
participate in the defense of such claim with their own counsel and at their own
expense.  No settlement of any such claim will be binding on an AIF Indemnitee
without the AIF Indemnitee’s express prior written consent.

 

5

--------------------------------------------------------------------------------


 

9.                                      LIMITATION OF LIABILITY.  IN NO EVENT
WILL AIF BE LIABLE TO LICENSEE FOR ANY LOST PROFITS OR CONSEQUENTIAL, INDIRECT,
PUNITIVE, EXEMPLARY, SPECIAL, OR INCIDENTAL DAMAGES ARISING FROM OR RELATING TO
THIS AGREEMENT OR THE LICENSED PATENTS, WHETHER IN CONTRACT OR TORT OR
OTHERWISE, EVEN IF AIF KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
DAMAGES. AIF’S TOTAL CUMULATIVE LIABILITY ARISING FROM OR RELATING TO THIS
AGREEMENT OR THE LICENSED PATENTS WILL NOT EXCEED THE SUM OF ALL LICENSE FEES
PAID BY LICENSEE TO AIF UNDER THIS AGREEMENT DURING THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRECEDING THE FIRST EVENT GIVING RISE TO LIABILITY.  THE FOREGOING
LIMITATION IS CUMULATIVE AND THE EXISTENCE OF MULTIPLE CLAIMS SHALL NOT OPERATE
TO ENLARGE SUCH LIMITATION.  THE PARTIES ACKNOWLEDGE THAT THE TERMS OF THIS
SECTION 9 (LIMITATION OF LIABILITY) REFLECT THE ALLOCATION OF RISK SET FORTH IN
THIS AGREEMENT AND THAT AIF WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THESE
LIMITATIONS OF LIABILITY.

 

10.                               TERM AND TERMINATION

 

10.1                        Term.  This Agreement will take effect on the
Effective Date and will remain in effect until each Licensed Patent has expired,
been abandoned, or been ruled invalid or unenforceable in a final,
non-appealable decision by a court of competent jurisdiction.

 

10.2                        Termination.  AIF may immediately terminate this
Agreement by giving written notice of termination to Licensee if any of the
following events occurs:

 

(a)                                 Licensee breaches this Agreement and fails
to cure such breach to the satisfaction of AIF within thirty (30) days after
written notice thereof from AIF; or

 

(b)                                 Licensee attempts to assign any right or
delegate any duty under this Agreement in violation of Section 11.2
(Assignment); or

 

(c)                                  Licensee becomes insolvent or is unable to
pay its debts as they become due, makes an assignment for the benefit of its
creditors, enters into bankruptcy or similar proceedings, or has a receiver or
custodian appointed for it; or

 

(d)                                 Licensee ceases to conduct business or
enters into dissolution or liquidation proceedings.

 

10.3                        Effect of Termination.  On the effective date of
termination of this Agreement, all licenses granted by AIF to Licensee under
this Agreement will be revoked and Licensee will cease all further use,
manufacture, sale, or importation of Licensed Products and all practice of any
Licensed Methods.  Termination of this Agreement will not affect either Party’s
rights or remedies with respect to any breach of this Agreement committed by the
other Party prior to termination.

 

10.4                        Survival.  Upon termination or expiration of this
Agreement, SECTION 1 (DEFINITIONS), Section 7.2 (Disclaimer), SECTION 8
(INDEMNIFICATION), SECTION 9 (LIMITATION OF LIABILITY), Section 10.3 (Effect of
Termination), Section 10.4 (Survival), and SECTION 11 (GENERAL) will survive.

 

6

--------------------------------------------------------------------------------


 

11.                               GENERAL

 

11.1                        Independent Contractors.  This Agreement is not
intended to establish any partnership, joint venture, employment, or other
relationship between the Parties except that of independent contractors.

 

11.2                        Assignment.  Licensee may not assign or transfer any
of its rights under this Agreement or delegate any of its obligations or duties
under this Agreement (by operation of law or otherwise) without AIF’s prior
written consent.  Any attempted assignment, transfer, or delegation by Licensee
in violation of the previous sentence will be null and void.  This Agreement
will be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

11.3                        Notices. Any notice, approval, authorization,
consent, or other communication required or permitted to be delivered to a Party
under this Agreement must be in writing and will be deemed properly delivered,
given, and received: (a) when delivered by hand, or (b) two (2) business days
after being delivered by courier or express delivery service, or (c) when
actually received if sent by first class mail, to the address set forth beneath
the name of the receiving Party below (or to such other address as either Party
may from time to time specify in a written notice to the other Party):

 

If to AIF, to:

If to Licensee, to:

 

 

American Infrastructure Funds, LLC

Landmark Infrastructure Partners LP

950 Tower Lane, Suite 800

2141 Rosencrans Avenue, Suite 2100

Foster City, CA 94404

El Segundo, CA 90245

 

Attn: Daniel E. Rebeor, General Counsel

 

11.4                        Governing Law. This Agreement will be construed in
accordance with and governed in all respects by the laws of these United States
and the State of California, without regard to any conflicts of law principles
that would result in the application of the laws of any other jurisdiction.  The
United Nations Convention on Contracts for the International Sale of Goods does
not apply to this Agreement.  The parties hereby consent to jurisdiction for
resolving any matter arising from or under this agreement, including any action
or controversy relating to the manufacture, use, sale or distribution of
Licensed Products and/or practicing of Licensed Methods, within the federal and
state courts of competent jurisdiction within the Northern District of the State
of California, or the County of Santa Clara.

 

11.5                        Export Law.  Licensee will comply with all
applicable export and import control laws and regulations in its manufacturing,
use, and distribution of the Licensed Products.  In particular, Licensee will
not export or re-export the Licensed Products or any technical data or
confidential information derived from or pertaining to the Licensed Products or
Licensed Patents without all required U.S. and foreign government licenses. 
Licensee will defend, indemnify, and hold harmless AIF from and against all
fines, penalties, liabilities, damages, costs, and expenses incurred by AIF as a
result of any violation of such laws or regulations by Licensee or any of its
agents, employees, representatives, or distributors.

 

11.6                        Remedies.  The rights and remedies of the Parties
will be cumulative (and not alternative).  If any legal action is brought to
enforce this Agreement, the prevailing Party will be entitled to receive its
attorneys’ fees, court costs, and other collection expenses, in addition to any
other relief it may receive.

 

7

--------------------------------------------------------------------------------


 

11.7                        Waiver.  All waivers must be in writing and signed
by an authorized representative of the Party to be charged.  Any waiver or
failure to enforce any provision of this Agreement on one occasion will not be
deemed a waiver of any other provision or of such provision on any other
occasion.

 

11.8                        Severability.  If any provision of this Agreement is
unenforceable, such provision will be changed and interpreted to accomplish the
objectives of such provision to the greatest extent possible under applicable
law and the remaining provisions will continue in full force and effect.

 

11.9                        Construction.  The section headings in this
Agreement are for convenience of reference only, will not be deemed to be a part
of this Agreement, and will not be referred to in connection with the
construction or interpretation of this Agreement.  Any rule of construction to
the effect that ambiguities are to be resolved against the drafting party will
not be applied in the construction or interpretation of this Agreement.  As used
in this Agreement, the words “include” and “including,” and variations thereof,
will not be deemed to be terms of limitation, but rather will be deemed to be
followed by the words “without limitation.”  All references in this Agreement to
“Sections” are intended to refer to sections of this Agreement.  This Agreement
was originally prepared in the English language and the original English version
of this Agreement shall supersede and take precedence over any translation
thereof.  This Agreement may be executed in several counterparts, each of which
will be considered an original and which together will be considered one and the
same agreement.

 

11.10                 Entire Agreement; Amendments.  This Agreement contains the
entire understanding of the Parties relating to the subject matter hereof and
supersedes all prior or contemporaneous agreements, communications, and
understandings between the Parties (whether written or oral) relating to the
subject matter hereof.  This Agreement may not be amended, modified, altered, or
supplemented other than by means of a written instrument that specifically
refers to this Agreement and the Parties’ intention to modify it and that is
duly executed and delivered on behalf of both Parties.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

“AIF”

 

“Licensee”

 

 

 

AMERICAN INFRASTRUCTURE FUNDS, LLC

 

LANDMARK INFRASTRUCTURE PARTNERS LP

 

 

 

 

 

 

 

By: LANDMARK INFRASTRUCTURE PARTNERS GP LLC, its General Partner

 

 

 

 

 

By:

/s/ Matthew P. Carbone

 

By:

/s/ George P. Doyle

 

 

 

 

 

Name:

Matthew P. Carbone

 

Name:

George P. Doyle

 

 

 

 

 

Title:

Managing Director

 

Title:

Chief Financial Officer and Treasurer

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Application
No.

 

Application
Date

 

Title/Mark

 

Registration
No.

 

Registration
Date

 

Case
Status

 

Inventors

13/674,875

 

Nov-12-2012

 

APPARATUS AND METHOD FOR COMBINING EASEMENTS UNDER A MASTER LIMITED PARTNERSHIP

 

8,700,517

 

Apr-15-2014

 

Registered

 

LEUNG, Edmond G.;HELLMAN JR., ROBERT B.

14/252,650

 

Apr-14-2014

 

APPARATUS AND METHOD FOR COMBINING EASEMENTS UNDER A MASTER LIMITED PARTNERSHIP

 

 

 

 

 

Application Filed

 

LEUNG, Edmond G.;HELLMAN JR., ROBERT B.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 2.3

 

FORM OF NOTICE OF REVOLVING BORROWING

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE OPERATING
COMPANY LLC, a Delaware limited liability company (the “Borrower), as borrower,
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership, the several
banks and other financial institutions and lenders from time to time party
thereto (the “Lenders”), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), as issuing
bank and as swingline lender.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This notice constitutes a Notice of Revolving
Borrowing, and the Borrower hereby requests a Revolving Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Revolving Borrowing requested hereby:

 

(A)                               Aggregate principal amount of Revolving
Borrowing:

 

(B)                               Date of Revolving Borrowing  (which is a
Business Day):

 

(C)                               Type of Revolving Loan:

 

(D)                               Duration of initial Interest Period:

 

[Signature Page Follows]

 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

 

Very truly yours,

 

 

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.4

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE OPERATING
COMPANY LLC, a Delaware limited liability company (the “Borrower), as borrower,
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership, the several
banks and other financial institutions and lenders from time to time party
thereto (the “Lenders”), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), as issuing
bank and as swingline lender.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This notice constitutes a Notice of Swingline
Borrowing, and the Borrower hereby requests a Swingline Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Swingline Borrowing requested hereby:

 

(A)                               Principal amount of Swingline Loan:

 

(B)                               Date of Swingline Loan (which is a Business
Day):

 

(C)                               Location and number of Borrower’s account to
which proceeds of Swingline Loan should be credited:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

 

 

Very truly yours,

 

 

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.6

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE OPERATING
COMPANY LLC, a Delaware limited liability company (the “Borrower), as borrower,
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership, the several
banks and other financial institutions and lenders from time to time party
thereto (the “Lenders”), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), as issuing
bank and as swingline lender.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This notice constitutes a Notice of
Conversion/Continuation and the Borrower hereby requests the conversion or
continuation of a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Revolving Borrowing to be converted or continued as requested hereby:

 

(A)                               Revolving Borrowing to which this request
applies:

 

(B)                               Principal amount of Revolving Borrowing to be
converted/continued:

 

(C)                               Effective date of election (which is a
Business Day):

 

(D)                               Resulting Borrowing: [Eurodollar Borrowing]
[Base Rate Borrowing]

 

(E)                                Interest Period:

 

[Signature Page Follows]

Very truly yours,

 

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.20A

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company, Landmark Infrastructure
Partners LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto, and SunTrust
Bank, in its capacity as administrative agent for the Lenders, as an issuing
bank, and as swingline lender.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (if an individual)
or IRS Form W-8BEN-E (if not an individual).  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.20B

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company, Landmark Infrastructure
Partners LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto, and SunTrust
Bank, in its capacity as administrative agent for the Lenders, as an issuing
bank, and as swingline lender.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (if an individual) or IRS
Form W-8BEN-E (if not an individual).  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.20C

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company, Landmark Infrastructure
Partners LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto, and SunTrust
Bank, in its capacity as administrative agent for the Lenders, as an issuing
bank, and as swingline lender.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (if an
individual) or IRS Form W-8BEN-E (if not an individual) or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN (if an individual) or IRS
Form W-8BEN-E (if not an individual) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.20D

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company, Landmark Infrastructure
Partners LP, a Delaware limited partnership, the several banks and other
financial institutions and lenders from time to time party thereto, and SunTrust
Bank, in its capacity as administrative agent for the Lenders, as an issuing
bank, and as swingline lender.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (if an individual) or IRS Form W-8BEN-E (if not an individual) or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (if an individual) or
IRS Form W-8BEN-E (if not an individual) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(b)(vi)

 

FORM OF OFFICER’S CERTIFICATE

 

[Date]

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE OPERATING
COMPANY LLC, a Delaware limited liability company (the “Borrower), as borrower,
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership (the “MLP”),
the several banks and other financial institutions and lenders from time to time
party thereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as issuing bank and as swingline lender.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This certificate is being
delivered pursuant to Section 3.1(b)(vi) of the Credit Agreement.

 

I,                                                 ,
[                                              ] of Landmark Infrastructure
Partners GP LLC, a Delaware limited liability company, the general partner of
the MLP, DO HEREBY CERTIFY on behalf of the Borrower, in my official capacity
and not in my individual capacity, that after giving effect to the funding of
any initial Revolving Borrowing, as of the date hereof:

 

(a)           no Default or Event of Default exists;

 

(b)           all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by “Material
Adverse Effect” or other materiality, which representations and warranties shall
be true and correct in all respects);

 

(c)           since December 31, 2013, which is the date of the most recent
audited financial statements described in Section 4.4 of the Credit Agreement,
there has been no change which has had or could reasonably be expected to have a
Material Adverse Effect;

 

(d)           attached hereto as Annex A is a true, complete and correct copy of
each Material Agreement;

 

(e)           the Loan Parties, on a consolidated basis, are Solvent after
giving effect after giving effect to the funding of any initial Revolving
Borrowing and the consummation of the transactions contemplated to occur on the
Closing Date;

 

(f)            attached hereto as Annex B are true, complete and correct copies
of all consents, approvals, authorizations, registrations and filings and orders
required or advisable to be made or obtained under any Requirement of Law, or by
any Material Agreement of any Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby, including the Assignments, the IPO

 

--------------------------------------------------------------------------------


 

and the Formation Transactions, and such consents, approvals, authorizations,
registrations, filings and orders are in full force and effect and all
applicable waiting periods have expired, and no investigation or inquiry by any
governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof are ongoing;

 

(g)           all conditions precedent to the IPO and the Formation
Transactions, other than the funding of the Loans, have been satisfied, and the
IPO and the Formation Transactions have been consummated substantially
contemporaneously with the closing and funding of the Loans in accordance with
the initial confidential filing of the Form S-11 of the MLP made on August 6,
2014 without alteration, amendment, supplement, modification or other change
adverse to the Lenders except as has been approved in writing by the
Administrative Agent; and

 

(h)           attached hereto as Annex C are true, complete and correct copies
of all material documentation related to the IPO and the Formation Transactions.

 

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.1(c)

 

FORM OF COMPLIANCE CERTIFICATE

 

[Date]

 

To:     SunTrust Bank, as Administrative Agent

3333 Peachtree Road, NE

A-Atlanta-2020

Atlanta, Georgia 30326

Attention:

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 19, 2014 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among LANDMARK INFRASTRUCTURE OPERATING
COMPANY LLC, a Delaware limited liability company (the “Borrower), as borrower,
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership (the “MLP”),
the several banks and other financial institutions and lenders from time to time
party thereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as issuing bank and as swingline lender.  Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

I,                                     , being the duly elected and qualified,
and acting in my capacity as                                of Landmark
Infrastructure Partners GP LLC, a Delaware limited liability company, the
general partner of the MLP, DO HEREBY CERTIFY on behalf of the MLP, in my
official capacity and not in my individual capacity, to the Administrative Agent
and each Lender as follows:

 

1.             Based upon a review of the activities of Borrower, the MLP and
the Restricted Subsidiaries and the financial statements attached hereto during
the period covered thereby, as of the date hereof, there exists [a][no] Default
or Event of Default.                              [If a Default or Event of
Default does exist, specify the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto.]

 

2.             The calculations set forth in Annex 1 hereto are computations
demonstrating compliance with the financial covenants set forth in Article VI of
the Credit Agreement calculated from the financial statements attached hereto.

 

3.             There has [not] been a change in the identity of the Restricted
Subsidiaries as of the end of [specify applicable Fiscal Year or Fiscal Quarter,
as the case may be].                           [If a change has taken place,
specify the details thereof.]

 

--------------------------------------------------------------------------------


 

4.             There has [not] been a change in GAAP or the application thereof
since the date of the mostly recently delivered audited financial statements of
the Borrower and its Subsidiaries.   [If a change in GAAP or the application
thereof has occurred, specify the effect of such change on the financial
statements accompanying this certificate.]

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Annex I to Compliance Certificate

 

A.

Section 6.1 Leverage Ratio

 

 

 

 

 

 

 

(I)

Consolidated Total Debt as of end of the Fiscal Quarter

 

$

 

 

 

 

 

 

(II)

Annualized Adjusted Consolidated EBITDA for the most recent Fiscal Quarter

 

$

 

 

 

 

 

 

(III)

Line A.(I) divided by Line A.(II)

 

         to 1.0

 

 

 

 

 

 

(IV)

Maximum permitted Leverage Ratio at the end of each Fiscal Quarter as set forth
in Section 6.1 of the Credit Agreement

 

8.5 to 1.0

 

 

 

 

 

 

(V)

In compliance?

 

Yes/No

 

 

 

 

B.

Section 6.2 Interest Coverage Ratio

 

 

 

 

 

 

 

(I)

Consolidated EBITDA for the Fiscal Quarter

 

$

 

 

 

 

 

 

(II)

Consolidated Cash Interest Expense for the Fiscal Quarter

 

$

 

 

 

 

 

 

(III)

Line B.(I) divided by Line B.(II)

 

         to 1.0

 

 

 

 

 

 

(IV)

Minimum permitted Interest Coverage Ratio at the end of each Fiscal Quarter as
set forth in Section 6.2 of the Credit Agreement

 

2.0 to 1.0

 

 

 

 

 

 

(V)

In compliance?

 

Yes/No

 

--------------------------------------------------------------------------------